I cannot concur in the opinion of the majority in this case. I know we are construing *Page 12 
an ordinance of the city of Anderson and not a statute of the State. An ordinance of a city, however, should not be construed with a total disregard of the public policy of the State from whose laws it derives its powers. It is the public policy of this State that "all alcoholic liquors and beverages, whether manufactured within this State or elsewhere, or any mixture by whatever name called, which if drunk to excess will produce intoxication, are hereby declared to be detrimental, and their use and consumption to be against the morals, good health and safety of the State and contraband." With this preliminary statement, the statutes go on to allow the sale under certain conditions, the main object of which is to protect the health and good morals of her citizens. In its dealings with this most difficult question, there appears the recognition of this fact, that there are liquors that are pure and liquors that are impure. The use of impure liquors is deemed peculiarly harmful. In order to prevent the use of that which is impure and most deadly, it provided that its own officers shall purchase with careful analysis and in order to prevent subsequent adulteration, its own officers shall have the exclusive right to sell to the citizens. The statute does not forbid the buying of liquor. The right to buy, however, is not a constitutional or inalienable right. The State may pass any law that is not forbidden by its Constitution. Those rights, therefore, that are not reserved by the Constitution, may not only be infringed upon, to the point of uselessness, but destroyed altogether.
Buying had not been forbidden. The defendant was not charged with buying. The right to buy may be rendered useless by forbidding the buyer to transport.
It will be observed that it is the policy of the State to prohibit the use of contraband liquor. If the legislature sees fit to hamper the unlawful sale by forbidding the transportation and not the purchase, it does not lie with the *Page 13 
Courts to say the thing is illogical and therefore is not the law.
Sec. 825, Crim. Code, 1912, prohibits the transportation of contraband liquors. The city of Anderson has the same policy, within its limited sphere, and by its ordinance provides:
Sec. 51. "It shall be deemed a misdemeanor for any person to transport, handle, store or conceal within the city of Anderson any illicit or contraband alcoholic liquors."
The appellant was found guilty of transporting contraband alcoholic liquors in the city of Anderson.
The case shows the following: "The defendant at the request of two white men purchased and obtained from a person within the city of Anderson, whom he knew was not authorized to sell, two pints of whiskey and carried and delivered the whiskey to the said white men."
The case further shows: "The defendant, Milton Fant, a negro, was tried and found guilty by the recorder of the city of Anderson of transporting alcoholic liquors in the city of Anderson."
The defendant was not charged with buying and not convicted of it. He was convicted of transporting liquor that certainly, up to the time of sale, was contraband.
Crim. Code, Sec. 794, says: "It shall be unlawful for any person, etc., to * * * receive, accept * * * any compound or mixture thereof which contains alcohol * * * except as hereinafter provided." This was not within the exception. So we have liquor, contraband in the hands of the seller, contraband in the hands of the principal and not contraband in the hands of the go-between.
I fail to see that this view is technical. The State has the right to prevent the sale of contraband liquor or to hamper the sale by any means allowed by the Constitution. The city of Anderson has the right to promote the public policy of this State as declared by the legislature. *Page 14 
If it be true that the consumption of contraband liquors is fraught with peculiar danger to health and morals, then the State and city has the right to hamper the sale of it. It has the right to forbid the sale, the purchase, the storing or even the possession and transportation. It may forbid them all. It may forbid one and not the other. The fault may be in the writer of this opinion, but I cannot see it and cannot concur.